UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 98-1731



JOHN PAUL TURNER,

                                               Plaintiff - Appellant,

          versus


STATE OF VIRGINIA,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (MISC-98-16-R)


Submitted:   August 27, 1998             Decided:   September 11, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John Paul Turner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s orders denying his mo-

tion to proceed in forma pauperis and denying his motion for recon-

sideration. We have reviewed the record and the district court’s

opinion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Turner v. Virginia, No. MISC-98-

16-R (W.D. Va., Apr. 27 & May 8, 1998). We deny leave to proceed in

forma pauperis and dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2